t c summary opinion united_states tax_court ivan levine petitioner v commissioner of internal revenue respondent docket no 21041-15s filed date ivan levine pro_se sandeep singh and trent d usitalo for respondent summary opinion leyden special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not 1unless otherwise indicated all section references are to the internal continued reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date the internal_revenue_service irs determined a deficiency in petitioner’ sec_2011 federal_income_tax of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure after concessions by respondent the issues for decision are whether the period of limitations within which the irs had to assess income_tax for expired on april continued revenue code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure 2the court uses the term irs to refer to administrative actions taken outside of these proceedings the court uses the term respondent to refer to the commissioner of internal revenue who is the head of the irs and is respondent in this case and to refer to actions taken in connection with this case 3petitioner filed a joint federal_income_tax return tax_return with his then wife hereafter referred to as petitioner’s wife the irs issued a notice_of_deficiency to both petitioner and his wife with respect to that tax_return petitioner’s wife neither filed a petition with the court nor signed the petition filed by petitioner 4at trial respondent conceded that petitioner could deduct expenses of dollar_figure for legal and professional services and dollar_figure for insurance other than health for his financial services business the amounts conceded as expenses for legal and professional services appear from the record to be payments for errors and omissions insurance e o insurance and fees paid to a broker-dealer respondent did not explain which expenses specifically correspond to the conceded amount for insurance other than health expenses petitioner can deduct various trade_or_business_expenses reported on two schedules c profit or loss from business and petitioner is liable for a sec_6662 accuracy-related_penalty background some of the facts have been stipulated and are so found petitioner resided in california at the time he timely filed his petition i petitioner’s businesses petitioner is a retired certified_public_accountant c p a and holds a master of business administration degree during petitioner operated two trades and businesses as unincorporated sole proprietorships a financial services business and a marketing consulting business petitioner conducted both businesses from an office in his home a rented four-bedroom two-story house he shared with his wife and two children petitioner used personal credit cards and bank accounts in to pay both his personal and business_expenses he did not maintain a separate credit card or bank account for either of his businesses in petitioner paid for a three-line family cellular service plan and a single household cable and internet service plan 5petitioner asserted this issue for the first time at trial the court ordered the parties to file briefs to address the issue petitioner used his cellular phone and the cable and internet services for both his personal and business activities in petitioner owned and drove two passenger automobiles--a porsche and a chevrolet suburban--and used both for his personal and business activities the parties stipulated repair invoices for both passenger automobiles the repair invoices for the porsche spanned the period april to date the odometer reading for the porsche was big_number miles in the repair invoice dated date and big_number miles in the repair invoice dated date according to these repair invoices petitioner drove the porsche a total of big_number miles during that seven-month period the repair invoices for the chevrolet suburban spanned the period january to date the odometer reading for the chevrolet suburban was big_number miles in the repair invoice dated date and big_number miles in the repair invoice dated date according to these repair invoices petitioner drove the chevrolet suburban a total of big_number miles during that month period a financial services business sometime in petitioner started a financial services business and obtained his series and serie sec_66 licenses to sell securities and provide investment advice in petitioner was an investment adviser representative and worked with two broker-dealers who paid him commissions that they reported on forms w-2 wage and tax statement and issued to him petitioner paid e o insurance and fees to one of the broker-dealers the practice of that broker-dealer was to subtract the cost of the e o insurance and fees from petitioner’s commissions in however petitioner paid a total of dollar_figure to that broker-dealer from his personal checking account for the e o insurance and fees that exceeded the commissions he earned in during petitioner continued to build a client base for his financial services business by marketing his business and prospecting to acquire clients petitioner hired and paid a marketing company in for advice on how to market his financial services business petitioner used his home_office as the principal_place_of_business for his financial services business in in addition to his cellular phone and the internet services petitioner used a fax machine and various office supplies in his 6the series license a general securities representative license allows the licensee to sell almost any type of individual security see eg fleischer v commissioner tcmemo_2016_238 at n the serie sec_66 license allows the licensee to advise clients on investments see eg cisneros v firstmerit corp no 14-cv-14893 u s dist lexis at e d mich date home_office to conduct his financial services business petitioner also drove to meet with prospective and current clients at various locations and to attend local networking events petitioner used a google calendar to log his personal appointments business appointments with prospective and current clients and business networking events b marketing consulting business the record does not show when petitioner started his marketing consulting business petitioner prepared marketing materials and helped with presentations for clients petitioner conducted most of the work for his marketing consulting business at his home_office using his cellular phone and computer during petitioner did not use a google calendar to log appointments for his marketing consulting business 7at trial the parties stipulated petitioner’s google calendars for january to date respondent did not challenge the veracity or accuracy of the google calendars ii tax_return petitioner used a tax software program to prepare and timely file hi sec_2011 tax_return see supra note he reported the amounts in the forms w-2 issued by the broker-dealers as wages a financial services business petitioner attached the schedule c to hi sec_2011 tax_return for his financial services business he did not report any gross_receipts from that business on part i income of the schedule c see supra note petitioner claimed deductions for the following expenses totaling dollar_figure resulting in a net_loss in the same amount 8the schedule c for the financial services business filed with hi sec_2011 tax_return does not report any amount on line 1c income reported to you on form w- if the ‘statutory employee’ box on that form was checked caution see instructions before completing this line the instructions to the schedule c direct taxpayers to do the following if you received a form_w-2 and the statutory_employee box in box of that form was checked report your income and expenses related to that income on schedule c or c-ez enter your statutory_employee income from box of form_w-2 on this line statutory employees include full-time life_insurance agents certain agent or commission drivers and traveling salespersons and certain homeowners the box on line for statutory_employee on either form_w-2 is not checked respondent conceded that petitioner operated his financial services business as a trade_or_business and has not challenged petitioner’s classification of his financial services business income as wages category advertising car and truck expenses depreciation insurance other than health legal and professional services office expenses supplies utilities other expenses amount dollar_figure big_number big_number big_number big_number big_number big_number big_number petitioner claimed a depreciation deduction in a form_4562 depreciation and amortization for the porsche in that form_4562 petitioner reported that during he used the porsche of the time for his financial services business and he drove it a total of big_number miles--big_number miles for business use and miles for personal_use petitioner claimed a deduction for utility expenses equal to the cost of the household plan for the cable and internet services petitioner’s deduction for other expenses consisted of dollar_figure for tolls dollar_figure for software and dollar_figure for cellular phone services the cost of the three-line family cellular service plan b marketing consulting business petitioner also attached to hi sec_2011 tax_return the schedule c for his marketing consulting business he reported gross_receipts of dollar_figure and claimed deductions for the following expenses totaling dollar_figure resulting in a zero net profit category car and truck expenses depreciation business use of home amount dollar_figure big_number big_number petitioner claimed a depreciation deduction in a form_4562 for the chevrolet suburban in the form_4562 petitioner reported that during he used the chevrolet suburban of the time for his marketing consulting business and he drove it a total of big_number miles--big_number miles for business use and big_number miles for personal_use petitioner attached a form_8829 expenses for business use of your home to hi sec_2011 tax_return in the form_8829 petitioner reported that out of his home’s total area of big_number square feet he used square feet or regularly and exclusively for his marketing consulting business petitioner also reported in the form_8829 indirect expenses for the home of dollar_figure for rent and dollar_figure for utilities totaling dollar_figure petitioner multiplied the total indirect expenses dollar_figure by the percentage of the home used for his home_office and calculated dollar_figure as the tentative amount of the indirect expenses allocated to the use of his home_office for business purposes for petitioner reported a carryover of operating_expenses of dollar_figure from a form_8829 as a result petitioner calculated home business operating_expenses for of dollar_figure the sum of the allocated home business_expenses of dollar_figure and the carryover of dollar_figure however the allowable expenses for the business use of his home were limited to dollar_figure the tentative profit10 reported in the schedule c for his marketing consulting business the difference between the total home business operating_expenses and the allowable expenses dollar_figure was reported in the form_8829 as a carryover of unallowed expenses to 9in the form_8829 petitioner also reported a carryover of excess casualty losses and depreciation from the form_8829 of dollar_figure 10the tentative profit in the schedule c for petitioner’s marketing consulting business was calculated by subtracting the reported business_expenses excluding the allowable expenses for business use of his home from the gross_receipts iii consent to extend the time to assess tax on date the irs received a form_872 consent to extend the time to assess tax for signed by petitioner and his wife whereby they consented to extend the time in which the irs could assess income_tax for to date on date before the expiration of the extended time the irs issued the notice_of_deficiency to petitioner and his wife on date petitioner timely filed a petition with the court for redetermination of the deficiency and the accuracy-related_penalty for i burden_of_proof discussion generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of providing it incorrect see rule a 290_us_111 if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining his liability and satisfies other conditions then the burden_of_proof shifts to the commissioner sec_7491 and a and b at trial petitioner conceded that he had the burden_of_proof but on brief he argued that the burden_of_proof had shifted to respondent under sec_7491 however petitioner has not established that he complied with the requirements of sec_7491 and b to substantiate items maintain records and cooperate fully with respondent’s reasonable requests therefore the burden does not shift to respondent under sec_7491 see 116_tc_438 the burden_of_proof remains with petitioner ii period of limitations on assessment petitioner argued for the first time at trial that the period of limitations within which the irs may assess income_tax for had expired on date the date shown in the form_872 petitioner’s argument is erroneous because the period of limitations on assessment is suspended during the 90-day period following the mailing of a notice_of_deficiency and where as here the taxpayer petitions the court in response to the notice until our decision becomes final and for an additional days thereafter see sec_6213 sec_6503 118_tc_541 the irs issued the notice_of_deficiency for on date well within the period agreed to by the parties in the form_872 and by doing so suspended the period of limitations on assessment for a 90-day period petitioner did not dispute receiving the timely issued notice_of_deficiency petitioner filed a petition and his case was docketed with the court on date by doing so he further suspended the period of limitations for assessment until days after the court issues its decision in the case see sec_6503 blonien v commissioner t c pincite therefore the period of limitations for assessing income_tax for did not expire on date iii schedules c deductions as the court has observed in countless opinions deductions are a matter of legislative grace and a taxpayer bears the burden of proving entitlement to any claimed deduction see rule a 503_us_79 292_us_435 the taxpayer claiming a deduction in a federal_income_tax return must demonstrate that the deduction is allowable pursuant to some statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred see sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 sec_1_6001-1 income_tax regs a taxpayer may deduct ordinary and necessary expenses paid in connection with operating a trade_or_business sec_162 122_tc_305 to be ordinary the expense must be of a common or frequent occurrence in the type of business involved 308_us_488 to be necessary an expense must be appropriate and helpful to the taxpayer’s business welch v helvering u s pincite the expenditure must be directly connected with or pertaining to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs if an expense is connected to personal living or family_expenses however it is not allowed as a deduction sec_262 as a general_rule if a taxpayer provides sufficient evidence that he incurred a trade_or_business expense contemplated by sec_162 but is unable to adequately substantiate the amount the court may estimate the amount and allow a deduction to that extent 39_f2d_540 2d cir however in order for the court to estimate the amount of an expense there must be some basis upon which an estimate may be made 85_tc_731 otherwise an allowance would amount to unguided largesse 245_f2d_559 5th cir deductions for expenses with respect to the use of passenger automobiles if otherwise allowable are subject_to strict substantiation rules see sec_274 sec_280f 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date for expenses relating to passenger automobiles a taxpayer must substantiate with adequate_records the amount of each separate expense the mileage for each business use of the passenger_automobile and the total mileage for all purposes during the taxable_period the date of the business use and the business_purpose of the use see sec_1 5t b temporary income_tax regs fed reg date substantiation by adequate_records generally requires the taxpayer to maintain an account book diary log statement of expense trip sheet or similar record prepared contemporaneously with the use of the passenger_automobile as well as documentary_evidence of the individual actual expenses sec_1_274-5t temporary income_tax regs fed reg date in lieu of substantiating actual passenger_automobile expenses a taxpayer may calculate them by using the standard mileage rate established by the commissioner see sec_1_274-5 income_tax regs the taxpayer may claim the deduction on the basis of either actual expenses or standard mileage not both 60_tc_503 if the taxpayer elects the actual_expense_method he must substantiate his business_use_percentage for the passenger_automobile larson v commissioner tcmemo_2008_187 tax ct memo lexi sec_182 at sec_1_274-5t temporary income_tax regs fed reg date in the absence of adequate_records a taxpayer may substantiate passenger_automobile expenses with sufficiently detailed written or oral statements and other collateral evidence establishing that the expense was incurred dyer v commissioner tcmemo_2012_224 at see sec_1_274-5 income_tax regs sec_1_274-5t temporary income_tax regs supra while a noncontemporaneous log may be used to substantiate these kinds of expenses the corroborative evidence required to support an expenditure or use must have a high degree of probative value to elevate such statement and evidence to the level of credibility reflected by a record made at or near the time of the expenditure or use supported by sufficient evidence sec_1_274-5t temporary income_tax regs fed reg date with these fundamental principles of federal_income_tax in mind the court considers petitioner’s claims to the various deductions in dispute a financial services business petitioner claimed and the irs disallowed deductions for the following expenses related to his financial services business for advertising car and truck expenses depreciation of a passenger_automobile insurance other than health legal and professional services office expenses supplies utilities and other expenses for tolls cellular phone use and software respondent conceded that petitioner can deduct dollar_figure for insurance other than health and dollar_figure for legal and professional services the court addresses each deduction below advertising petitioner claimed a deduction for advertising expenses of dollar_figure petitioner testified that he had hired a marketing company and had made eight payments of dollar_figure each or a total of dollar_figure during petitioner provided credit card statements to substantiate these payments petitioner testified that it was necessary for him to market and advertise his financial services business to obtain clients and that the marketing company provided information to financial advisers on how to market their businesses petitioner has proven that he paid expenses to advertise or market his financial services business and that those expenses were ordinary and necessary to his business petitioner can deduct advertising expenses of dollar_figure car and truck expenses petitioner claimed a deduction for actual car and truck expenses of dollar_figure petitioner argued at trial that he is entitled to a higher deduction of dollar_figure for expenses related to his two passenger automobiles the porsche and the chevrolet suburban using the actual cost method for repairs insurance and fuel deductions for these expenses however are subject_to the stricter substantiation rules of sec_274 and petitioner has failed to meet his burden_of_proof under those rules under the actual_expense_method petitioner is entitled to deduct only that percentage of the expense he incurred or paid with respect to a particular passenger_automobile that equals his business_use_percentage for that passenger_automobile see larson v commissioner tax ct memo lexi sec_182 at sec_1_274-5t temporary income_tax regs supra specifically petitioner has not substantiated the business_use_percentage for the porsche or the chevrolet suburban petitioner testified that he used the porsche of the time and the chevrolet suburban of the time for his financial services business and that he rarely used either for his marketing consulting business however petitioner’s testimony that he used both passenger_automobile sec_90 of the time for his financial services business contradicts the information he reported in the form sec_4562 filed with hi sec_2011 tax_return the form_4562 calculating the depreciation deduction for his financial services business reports only the porsche as listed_property for the financial services business the chevrolet suburban is not reported as listed_property for that business instead petitioner reported the chevrolet suburban as listed_property in the form_4562 calculating the depreciation deduction for his marketing consulting business and reported its business use a sec_87 for that business further the irs allowed petitioner a deduction for car and truck expenses of dollar_figure for his marketing consulting business presumably with respect to the chevrolet suburban and petitioner has not shown what amount if any of the allowed deduction overlaps with the deduction for car and truck expenses of dollar_figure he now claims for his financial services business petitioner also failed to produce sufficient evidence to substantiate the total use of either passenger_automobile during petitioner appeared to rely upon information reported in the form sec_4562 for his two businesses as evidence of the business use and total use of the two passenger automobiles petitioner reported driving the porsche big_number miles for his financial services business and miles for personal_use for a total of big_number miles and the chevrolet suburban big_number miles for his marketing consulting business and big_number miles for personal_use for a total of big_number miles the repair invoices for the porsche and the chevrolet suburban are the only credible_evidence in the record that purports to corroborate the total use of either passenger_automobile and these records are incomplete according to the stipulated repair invoices petitioner drove the porsche a total of big_number miles during a 7-month period and drove the chevrolet suburban a total of big_number miles during an 11-month period however there is no other credible_evidence in the record establishing petitioner’s total use of the porsche for the other five months or of the chevrolet suburban for the remaining one month in the court finds it difficult to believe that petitioner drove the porsche almost big_number miles in the remaining five months and the chevrolet suburban almost big_number miles in one month the mileage reported in the form sec_4562 is at best a ballpark estimate petitioner also failed to establish the amount of business use of either passenger_automobile in as support for his testimony that he used each passenger_automobile of the time for his financial services business petitioner offered his google calendar although petitioner maintained his google calendar contemporaneously it provided only the date time and name of the appointments and events and did not distinguish between the personal and business entries petitioner testified that he had maintained a contemporaneous mileage log on his computer during that had corresponding details for each business appointment and event entered in his google calendar but that the mileage log was lost when his computer hard drive crashed where a taxpayer establishes that the failure to produce adequate_records is due to the loss of the taxpayer’s records through circumstances beyond the taxpayer’s control such as destruction by fire flood earthquake or other_casualty the taxpayer may substantiate a deduction by reasonable reconstruction of expenditure or use sec_1_274-5t temporary income_tax regs fed reg date the burden is on the taxpayer to show that the documentation was actually lost or destroyed because of circumstances beyond his control mcclellan v commissioner tcmemo_2014_257 at petitioner did not provide any credible_evidence to corroborate his assertion that his computer hard drive crashed even assuming the contemporaneous mileage log was lost because of a hard drive crash petitioner has failed to provide a reasonable reconstruction of the business use of either passenger_automobile instead of the contemporaneous mileage log petitioner provided a document titled mileage log for his financial services business that he had created in preparation for trial the mileage log purports to provide details for the business appointments and events on his google calendar including the alleged activity for each date the alleged miles driven for each appointment the alleged purpose of each appointment eg prospecting training client meeting networking or referral and the town to which he allegedly traveled the mileage log does not indicate which passenger_automobile he used is missing entries for may and a part of date and lists several business locations as various as opposed to a specific location the lack of specificity in petitioner’s mileage log does little to corroborate his testimony of the business use of either passenger_automobile petitioner’s noncontemporaneous mileage log is not supported by highly probative corroborating evidence while the court recognizes that petitioner needed a passenger_automobile for his financial services business he failed to substantiate the business use of the porsche or the chevrolet suburban by adequate_records or by sufficient evidence corroborating his own testimony as required by sec_274 therefore petitioner’s car and truck expenses are not deductible depreciation petitioner claimed a depreciation deduction of dollar_figure with respect to the porsche sec_167 allows a depreciation deduction for exhaustion wear_and_tear and obsolescence of property if the taxpayer uses such property in a trade_or_business or other income-producing activity see also sec_1_167_a_-1 income_tax regs to be entitled to a depreciation deduction petitioner must establish the porsche’s depreciable basis by showing its cost the applicable_recovery_period and the previously allowable_depreciation see 105_tc_324 in addition to establishing the porsche’s depreciable basis petitioner must also prove its business use under the heightened substantiation rules of sec_274 see mcclellan v commissioner tcmemo_2014_257 at in the form_4562 for his financial services business petitioner reported that he used the porsche of the time for business use drove big_number miles for business use and had a cost_basis of dollar_figure as discussed above petitioner failed to substantiate the personal_use and business use allocation for the porsche further petitioner did not present any evidence to adequately substantiate the porsche’s cost_basis or the previously allowable_depreciation he testified that it was a gift from his former wife and was purchased with joint assets but his testimony did not establish its cost_basis petitioner is not entitled to a depreciation deduction of dollar_figure insurance other than health petitioner claimed a deduction for insurance other than health expenses of dollar_figure respondent conceded dollar_figure as an allowable deduction for those expenses petitioner argued he is entitled to an additional dollar_figure for the cost of his automobile association of america aaa automobile hazard insurance membership aaa membership for as discussed above petitioner drove to events and client appointments for his financial services business automobile hazard insurance would seem to be an ordinary_and_necessary_expense in case petitioner’s passenger_automobile broke down however petitioner has not proven what portion of the full amount of the expense was related to his financial service business further petitioner testified that the aaa membership covered four passenger automobiles in his household driven by himself his wife and his two teenage children the court is unable to estimate under cohan the portion of the aaa membership expense attributable to the business use because as discussed above petitioner neither presented sufficient evidence of the business use and personal_use of the porsche or the chevrolet suburban to establish a rational basis for an estimate nor presented evidence to allocate the expense between the other family drivers and the passenger automobiles they drove petitioner is not entitled to a deduction for the aaa membership expense legal and professional services petitioner claimed a deduction for legal and professional service expenses of dollar_figure respondent conceded that petitioner is entitled to a total deduction for legal and professional service expenses of dollar_figure for the e o insurance and fees paid to one of the broker-dealersdollar_figure 11respondent did not explain why he allowed this expense under the category of legal and professional expenses rather than under the category continued at trial petitioner asserted that he is entitled to an additional deduction of dollar_figure for a payment he purportedly made to a broker-dealer at the beginning of respondent contended that this amount was paid in not petitioner’s financial services business was on the cash_method_of_accounting under the cash_method_of_accounting expenditures are deducted for the taxable_year in which paid sec_461 sec_1_461-1 income_tax regs petitioner submitted an invoice from a broker-dealer listing four payments totaling dollar_figure the payment petitioner refers to which is shown in the invoice as dollar_figure and not dollar_figure was posted on date petitioner’s bank account statements identify only three payments totaling dollar_figure made in although that broker-dealer posted the payment of dollar_figure to his account at the beginning of the record does not support a finding that petitioner paid the expense in petitioner is not entitled to an additional deduction of dollar_figure for legal and professional service expenses continued insurance other than health office expenses petitioner claimed a deduction for office expenses of dollar_figure petitioner did not provide any testimony or documentation to support a deduction for office expenses at trial petitioner argued that this amount was attributable to the fees he paid to a broker-dealer however as discussed supra section iii a respondent conceded that petitioner is entitled to a deduction for legal and professional services expenses of dollar_figure for the e o insurance and fees petitioner had paid to that broker-dealer in petitioner is not entitled to a deduction of dollar_figure for office expenses supplies petitioner claimed a deduction for supply expenses of dollar_figure petitioner has proven that he paid expenses for paper ink cartridges and other ordinary and necessary supply expenses for operating a business however petitioner has substantiated only dollar_figure of expenses for supplies in petitioner is entitled to a deduction for supply expenses of dollar_figure utilities petitioner claimed a deduction of dollar_figure for utility expenses for the cable and internet services at his home during petitioner submitted bank account statements showing he had paid dollar_figure for cable and internet services in petitioner did not explain why he reported expenses for the cable and internet services in an amount less than the amount he paid in petitioner testified that his wife and two teenage children also lived in the home and had access to and used these services although he used these services for both his business and personal purposes petitioner argued that he should not be required to allocate the expenses between his business use and personal_use because the use by his family was ancillary and had no value the court disagrees petitioner testified that he did not often use the television but when he did he watched financial news programs even if the cable service was an ordinary and necessary business_expense for his financial services business petitioner did not provide any other evidence to enable the court to estimate a deductible amount for the cable service expenses petitioner is not entitled to a deduction for the cable service expenses petitioner has proven that the internet service was an ordinary and necessary business_expense for his financial services business the court recognizes that a financial investment adviser would commonly and frequently need to use the internet to review information about investments as well as to communicate with clients through email however the court is unable to estimate a deductible amount for the internet service expenses because petitioner failed to provide evidence upon which the court may make a rational estimate petitioner cannot deduct any expenses for the internet service for petitioner is not entitled to deduct utility expenses of dollar_figure other expenses petitioner claimed a deduction for other expenses totaling dollar_figure consisting of dollar_figure for tolls dollar_figure for cellular phone services and dollar_figure for software petitioner introduced toll account statements at trial to substantiate the expenses he had reported for tolls the statements report dollar_figure in tolls paid between january to date petitioner asserted that his noncontemporaneous mileage log demonstrated the business_purpose of the toll expenses however as discussed above the court found petitioner’s noncomtemporaneous mileage log to be unsupported by corroborating evidence furthermore the entries in the toll account statements do not correspond to the entries on petitioner’s google calendar for example there are toll charges on january january march 12for taxable years beginning after date cellular phones are no longer included in the definition of listed_property under sec_280f which was amended by the small_business jobs_act of pub_l_no sec_2043 sec_124 stat pincite as a result of this amendment a deduction for cellular phone use in is not subject_to the strict substantiation rules of sec_274 march and date but not any corresponding entries on his google calendar for these dates petitioner is not entitled to a deduction for toll expenses of dollar_figure petitioner also deducted the cost of the cellular phone services of dollar_figure as a business_expense petitioner submitted bank account statements to substantiate that he had paid dollar_figure for his three-line family cellular phone service plan in less than the amount he reported petitioner testified that he had used his cellular phone for both personal and business use for both of his businesses petitioner further testified that he had deducted the cost of the three-line family cellular phone service plan including the portion he had used for his personal_use and the two lines his children used because it was not easy to allocate the usage between his personal and business use the allocation would have required clearly more time than he wanted to spend on this activity and his children had used their cellular phones only for texting which did not cost extra although the court believes a cellular phone was necessary to his financial services business petitioner has not provided any evidentiary basis for applying the cohan_rule to his cellular phone expenses for see vanicek v commissioner t c pincite citing 245_f2d_559 5th cir petitioner did not present any testimony or other evidence delineating how many cell phone minutes he used for his business calls or personal calls petitioner is not entitled to a deduction for the cellular phone services of dollar_figure petitioner testified that he had paid dollar_figure for a tax software program but submitted a credit card statement showing he had paid dollar_figure for the software in however he used the software to prepare his entire tax_return not just the schedules c petitioner did not provide any proof that would allow the court to allocate the expense for the tax software program between his personal and business use petitioner is not entitled to deduct the dollar_figure expense for softwaredollar_figure b marketing consulting business petitioner claimed deductions for the following expenses related to his marketing consulting business car and truck expenses of dollar_figure depreciation with respect to the chevrolet suburban of dollar_figure and expenses for the business use of his home of dollar_figure the irs allowed petitioner the claimed deductions for car and truck expenses and depreciation in full but disallowed dollar_figure of the deduction for expenses for the business use of his home by allowing petitioner a portion of the home_office expense deduction the irs has 13the tax software program expense of dollar_figure would have been considered a miscellaneous deduction for had petitioner filed a schedule a itemized_deductions tacitly admitted that petitioner qualifies for the deductiondollar_figure respondent however disputes the amount of the deduction respondent contended that the deduction is limited to dollar_figure petitioner argued that he is entitled to the full deduction of dollar_figure for expenses for the business use of his home because even if respondent disallowed the allocated home_office expenses of dollar_figure he had a dollar_figure carryover of operating_expenses from that alone would support the full claimed deduction for sec_280a provides a limitation on the amount of the deduction allowed under sec_280a specifically sec_280a provides that home_office expense deductions are limited to the amount of gross_income from the use of the dwelling for a trade_or_business reduced by deductions allocable to the dwelling regardless of its use as the location of a trade_or_business such as mortgage interest and property taxes and further reduced by allocable business_expense deductions not related to the use of the dwelling itself in other words no deduction for business use of a home may be claimed if the deduction would give rise to or increase a net_loss from the business to which the deduction relates see visin v commissioner tcmemo_2003_246 tax ct memo lexis sec_280a allows the deduction of expenses allocable to a portion of a taxpayer’s home that is used exclusively and regularly as the principal_place_of_business for the taxpayer’s trade_or_business at aff’d 122_fedappx_363 9th cir martin v commissioner tcmemo_1996_503 tax ct memo lexis at aff’d per curiam without published opinion 155_f3d_559 4th cir to the extent deductions are disallowed under sec_280a they may be carried forward to the succeeding taxable_year see sec_280a flush language in the form_8829 petitioner reported a carryover of operating_expenses from a form_8829 of dollar_figure even though the year at issue here i sec_2011 the court has jurisdiction to consider facts related to and other years not at issue in order to correctly redetermine the amount of the deficiency for see sec_6214 the tax_court in redetermining a deficiency of income_tax for any taxable_year shall consider such facts with relation to the taxes for other years as may be necessary correctly to redetermine the amount of such deficiency petitioner argued that for the irs examined his claim for a deduction for expenses for the business use of his home that he was found to be in full compliance and that the carryforward from was previously addressed in a prior court_proceeding and accepted petitioner appears to argue that a stipulated decision entered in a case before the court for the prior year establishes that he is entitled to claim the carryover of operating_expenses from see levine v commissioner docket no 10678-13s date petitioner appears to be arguing that the doctrine_of collateral_estoppel applies the general principle of collateral_estoppel is that a fact decided in an earlier suit is conclusively established between the parties in a later suit provided that such fact was necessary to the judgment of the first suit 61_tc_704 however collateral_estoppel does not apply to the carryover of petitioner’s operating_expenses from because the stipulated decision entered for was not a conclusive determination on the merits by the court see o’sullivan v commissioner tcmemo_1994_395 tax ct memo lexi sec_408 at it has long been held that collateral_estoppel applies only where there has been an adjudication on the merits id tax ct memo lexi sec_408 at a stipulated decision entered pursuant to the settlement of the parties without a determination on the merits by the court does not have the effect of collateral_estoppel as to any other year id at our records show that petitioner filed a petition with the court with respect to and that the parties settled the case by a stipulated decision entered on date because the parties settled the case by a stipulated decision that case did not result in a decision on the specific fact of the amount of the carryover of operating_expenses from respondent contends that petitioner bears the burden of production with respect to the carryover of operating_expenses from and failed to substantiate the carryover from the court agrees petitioner has not sustained his burden of proving the amount of the carryover of operating_expenses from petitioner did not offer any evidence to prove the amount of the carryover of operating_expenses from that he claimed on the form_8829 petitioner did not submit a copy of the form_8829 he filed with hi sec_2010 tax_return or documents to support any expenses he claimed on that form that produced the alleged carryover of operating_expenses the court concludes that petitioner is not entitled to deduct expenses for the business use of his home for in excess of the amount allowed by the irs iv sec_6662 accuracy-related_penalty respondent determined an accuracy-related_penalty for because petitioner’s underpayment was due to a substantial_understatement_of_income_tax or negligence or disregard of rules or regulations sec_6662 and b and only one sec_6662 accuracy-related_penalty may be imposed with respect to any given portion of an underpayment even if that portion is attributable to more than one type of conduct listed in sec_6662 see 132_tc_161 aff’d 408_fedappx_908 6th cir sec_1_6662-2 income_tax regs nevertheless the court considers both grounds for imposition of the penalty under sec_7491 the commissioner bears the burden of production with regard to the liability of individuals for penalties see higbee v commissioner t c pincite to meet that burden respondent must come forward with evidence indicating that it is appropriate to impose the penalty see id as explained below the court concludes that respondent has met his burden of production with respect to a substantial_understatement_of_income_tax under sec_6662 and b if the rule_155_computations so establish or in the alternative with respect to negligence or disregard of rules or regulations under sec_6662 and b for petitioner must come forward with persuasive evidence that respondent’s determination is incorrect see rule a higbee v commissioner t c pincite petitioner may meet this burden by proving that he acted with reasonable_cause and in good_faith with respect to the underpayment see sec_6664 higbee v commissioner t c pincite sec_1_6664-1 income_tax regs as explained below petitioner did not show that he acted with reasonable_cause and in good_faith with respect to the underpayment_of_tax for a substantial_understatement a substantial_understatement_of_income_tax includes an understatement of income_tax that exceeds the greater of of the tax required to be shown on the return or dollar_figure see sec_6662 sec_1_6662-4 income_tax regs an understatement means the excess of the amount of the tax required to be shown on the tax_return over the amount of tax that is shown on the tax_return reduced by any rebate sec_6662 the court finds that in the event the computations under rule establish there is an understatement of income_tax for as a result of the court’s holding and respondent’s concessions that exceeds the greater of of the tax required to be shown on petitioner’s tax_return or dollar_figure petitioner has substantially understated his income_tax and is liable for a penalty under sec_6662 and b b negligence or disregard of rules or regulations whether or not the computations under rule establish a substantial_understatement_of_income_tax for petitioner is liable for the accuracy-related_penalty because he was negligent and disregarded rules or regulations the accuracy-related_penalty may also be imposed under sec_6662 because of negligence sec_6662 negligence includes any failure to make a reasonable attempt to comply with the provisions of the code including any failure to keep adequate books_and_records or to substantiate items properly sec_6662 see higbee v commissioner t c pincite sec_1_6662-3 income_tax regs negligence has also been defined as the failure to exercise due care or the failure to do what a reasonable person would do under the circumstances see 85_tc_934 the accuracy-related_penalty may also be imposed under sec_6662 because of a disregard of rules or regulations sec_6662 a disregard of rules or regulations is careless if the taxpayer does not exercise reasonable diligence to determine the correctness of a return position sec_1_6662-3 income_tax regs a disregard of rules or regulations is reckless if the taxpayer makes little or no effort to determine whether a rule_or_regulation exists under circumstances which demonstrate a substantial deviation from the standard conduct that a reasonable person would observe id respondent has met his burden of production with respect to petitioner’s negligence and disregard of rules or regulations because petitioner failed to maintain adequate_records to substantiate some of the expenses underlying the deductions claimed in the schedules c for his financial services business and marketing consulting business for including adequate_records to substantiate the passenger_automobile expenses that are subject_to the strict substantiation requirements of sec_274 petitioner also failed to maintain adequate_records to allocate the cable and internet services cellular phone services and aaa membership between his personal and business use and instead carelessly deducted these expenses in full as business_expenses even though he acknowledged at trial that he knew he was claiming personal expenses in doing so petitioner is a retired c p a and holds an advanced degree he had the education and skills to understand that the tax laws required him to maintain and produce adequate_records to substantiate the deductions he claimed on hi sec_2011 tax_return and that the portion of expenses attributable to his personal_use were not deductible further his education and skills enabled him to determine how to allocate the cable and internet services cellular phone services and aaa membership between his personal and business use the court does not accept as petitioner suggests that he did not know how to comply with the substantiation or allocation rules because he was a retired c p a accordingly the court concludes that petitioner was negligent and disregarded rules or regulations and in the alternative is liable for the accuracy- related penalty under sec_6662 and b for c reasonable_cause for the underpayment_of_tax the accuracy-related_penalty does not apply to any part of an underpayment_of_tax if it is shown that the taxpayer acted with reasonable_cause and in good_faith with respect to that portion sec_6664 circumstances that indicate reasonable_cause and good_faith include reliance on the advice of a tax professional or an honest misunderstanding of the law that is reasonable in the light of all facts and circumstances sec_1_6664-4 income_tax regs see higbee v commissioner t c pincite relevant facts and circumstances for the court to consider include the knowledge and experience of the taxpayer sec_1_6664-4 income_tax regs petitioner prepared his own tax_return petitioner argued that he should not be liable for the accuracy-related_penalty because the expenses he reported for his financial services business were accurate proper necessary and customary in his line of work petitioner further argued that he prepared hi sec_2011 tax_return to the best of his ability petitioner has failed to explain his failure to substantiate the passenger_automobile expenses underlying the disallowed schedule c deductions for his financial services business beyond an uncorroborated statement that his computer hard drive crashed for which he did not provide any documentary proof further petitioner testified that allocating some of the expenses between his personal and business use required more time than he was willing to spend on the activity accordingly petitioner has not met his burden of proving reasonable_cause and is liable for the sec_6662 accuracy-related_penalty for the court has considered all of the parties’ arguments and to the extent not addressed herein the court concludes that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
